--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT No. 4
TO SUPPLY AGREEMENT


THIS AMENDMENT No. 4 TO SUPPLY AGREEMENT (“Amendment No. 4”) is entered into by
and between Stryker Corporation, a Michigan corporation, acting through its
Instruments Division (“Stryker”) and Synergetics, Inc., a Missouri corporation
(“Supplier”).


WHEREAS, Stryker and Supplier entered into that certain Supply Agreement dated
March 31, 2010, amended by that Amendment No. 1 dated November 28, 2011, that
Amendment No. 2 dated June 30, 2012, and that Amendment No. 3 dated October 28,
2013 (the Supply Agreement and all duly executed amendments shall collectively
be referred to herein as the “Agreement”); and


WHEREAS, Stryker and Supplier now desire to further amend the terms and
conditions of the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Stryker and Supplier hereby agree as follows.



1. Term.  Section 6.1 of the agreement shall be deleted in its entirety and
replaced with the following:



Unless earlier terminated in accordance with the provisions of this Agreement,
the initial term of this Agreement shall commence on the Effective Date and
shall end on March 31, 2019 (“Initial Term”); provided however, that this
Agreement shall remain in effect with respect to any Purchase Order in effect at
the end of the Initial Term until performance thereunder is completed, unless or
until such Purchase Order is itself terminated as herein provided.  The Parties
may extend this Agreement on mutual agreement for additional periods of one (1)
year and for a total of five (5) such one-year extensions (each one-year period
a “Renewal Term”).  If a Party desires to extend this Agreement for a Renewal
Term, such Party shall indicate its willingness to renew to the other Party by
providing written notice at least one hundred eighty (180) days prior to the
expiration of the Initial Term or any Renewal Term.  Such notice of renewal
shall be deemed agreed to by the other Party unless such other party rejects
such notice at least one hundred twenty (120) days prior to the expiration of
the then current term (Initial Term or Renewal Term).  For purposes of this
Agreement the “Term” shall mean the Initial Term and any Renewal Term and any
other extension of this Agreement mutually agreed to by the Parties in writing.



2. Ratification.  Except as set forth herein, all remaining terms and conditions
of the Agreement shall remain in full force and effect.  To the extent any terms
or conditions in this Amendment No. 4 conflict with the Agreement, the terms and
conditions of this Amendment No. 4 shall control.

 

3. Miscellaneous.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same instrument.  No agreement hereafter made shall be effected to
change, modify, or discharge this Amendment, in whole or in part, unless such
agreement is in writing and signed by or on behalf of the Party against whom the
enforcement of the change, modification, or discharge is sought.  This Amendment
shall be binding on the Parties hereto and their respective personal and legal
representatives, successors, and permitted assigns.  Each person whose signature
appears below represents and warrants that he or she has the authority to bind
the entity on whose behalf he or she has executed this Amendment.  A signature
on behalf of one party delivered to the other party electronically, as by
tele-facsimile or via electronic mail, shall be binding just as if delivered in
person as an original signature.

 

--------------------------------------------------------------------------------

Amendment No. 4
to Supply Agreement
Stryker and Synergetics
p. 2
 
IN WITNESS WHEREOF, the Parties have signed this Amendment intending to be
legally bound by its terms.


Stryker Corporation
 
Synergetics, Inc.
           
By: 
/s/ Craig Nelson
 
By: 
/s/ David Hable
             
Name:
Craig Nelson
 
Name:
David Hable
             
Date:
July 16, 2015
 
Date:
July 14, 2015
 

 
 

--------------------------------------------------------------------------------